TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-99-00613-CR


NO. 03-99-00614-CR







Carol Ann Davis, Appellant



v.



The State of Texas, Appellee






FROM THE COUNTY COURT AT LAW NO. 3 OF TRAVIS COUNTY


NOS. 483411 & 483416, HONORABLE DAVID CRAIN, JUDGE PRESIDING







In each cause, a jury found appellant Carol Ann Davis guilty of knowingly
employing an unlicensed person as a private investigator.  See Private Investigators and Private
Security Agencies Act, 74th Leg., R.S., ch. 790, § 15, 1995 Tex. Gen. Laws 4085, 4095 (Tex.
Rev. Civ. Stat. Ann. art. 4413(29bb), § 44(f), since repealed and codified at Tex. Occ. Code
Ann. § 1702.386 (West 2000)).  The court assessed punishment in each cause at incarceration for
one year and a $4000 fine, but suspended imposition of sentence and placed appellant on
community supervision.  Because we find unassigned error that renders these convictions void,
we will reverse and render judgments of acquittal.

Section 44(f) of former article 4413(29bb) was adopted by the Seventy-fourth
Legislature effective September 1, 1995, and applied only to offenses committed on or after that
date.  See id., ch. 790, §§ 18, 19, 1995 Tex Gen. Laws at 4096.  The conduct alleged and proved
by the State in these causes was committed in July and August 1995.  In response to an inquiry
from this Court, the State concedes error.  Because appellant was convicted for violating a statute
that was not in effect at the time she acted, the convictions are void.

We reverse the judgments of conviction and render judgments of acquittal.



	                                                                       


	J. Woodfin Jones, Justice

Before Justices Jones, Yeakel and Patterson

Reversed and Rendered on Both Causes

Filed:   May 18, 2000

Do Not Publish